Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 09/01/2022
Claims 1-28 are pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection/allowance.

Allowance
Claims 1-22 are allowable.

Reason for Allowance
Independent claims 1 and 12 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),
receiving a plurality of training data sets each representing different time series parameters from the time series input data; selecting a meta-model for each respective data set group based on the extracted 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 23 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al (hereinafter Basu) US Patent No 10364662 and Ambati et al (hereinafter Ambati) US Publication No. 20180293462 in view of Woulfe et al (hereinafter Woulfe) US Publication No. 20180276562.

As per claim 23, Basu teaches:
 A computing system implemented method comprising: 
receiving sequence input data associated with a plurality of sequences; 
(Fig. 2 and Column 4, lines 40-54 column 6, lines 4-19, wherein the time series data is the sequence data)
identifying a plurality of prediction algorithms and input transforms; 
(column 12 and lines 59-67 and column 15, lines 19-29 and column 16, lines 55-67 and column 22, lines 42-54)
extracting feature parameters from the sequence input data; 
(column 22, lines 14-24 and lines 42-54)
generating, using training data associated with the sequence input data, trained meta- model artifacts based on one or more objective functions each including an accuracy component; 
(Column 8, lines 10-14 and Column 12, lines 42-48 and column 16, lines 54-58 and Column 22, lines 5-40)
selecting one of the input transforms and one of the prediction algorithms for each respective sequence based on the trained meta-model artifacts and the extracted feature parameters; 
(Column 8, lines 10-14 and Column 12, lines 42-48 and column 16, lines 54-67 and Column 22, lines 5-40)
 transforming the sequence input data into transformed sequence input data; 
(Column 4, lines 52-54 and Column 12, lines 49-58)
and determining prediction output data based on the selected prediction algorithms associated with the selected input transforms.
(Column 8, lines 10-14 and Column 12, lines 42-48 and column 16, lines 54-67 and Column 22, lines 5-40)
Basu does not explicitly selecting one of the input transforms for each respective sequence based on and the extracted feature parameters, however in analogous art of data management, Ambati teaches:
selecting one of the input transforms for each respective sequence based on the extracted feature parameters; 
(Paragraphs [0040] and [0072])
transforming the sequence input data into transformed sequence input data based on the selected input transforms; 
(Paragraphs [0040] and [0072])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Basu and Ambati by incorporating the teaching of Ambati into the method of Basu. One having ordinary skill in the art would have found it motivated to use the content management of Ambati into the system of Basu for the purpose of optimizing data manipulation.
Basu and Ambati do not explicitly transforming the sequence input data into transformed sequence input data based on a set of grouped sequence training data, however in analogous art of data management, Woulfe teaches:
transforming the sequence input data into transformed sequence input data based on a set of grouped sequence training data; 
(Paragraph [0041])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Basu and Ambati and Woulfe by incorporating the teaching of Woulfe into the method of Basu and Ambati. One having ordinary skill in the art would have found it motivated to use the content management of Woulfe into the system of Basu and Ambati for the purpose of improving training process.

As per claim 25, Basu and Ambati and Woulfe teach:
 	The method of claim 23, further comprising: delivering the prediction output data to one or more user systems.  
(Column 8, lines 10-14 and Column 12, lines 42-48 and column 16, lines 54-67 and Column 22, lines 5-40)(Basu)

As per claim 26, Basu and Ambati and Woulfe teach
 	The method of claim 23, wherein the sequence input data is time series input data and the set of grouped sequence training data is grouped time series training data.  
(Paragraph [0041])( Woulfe)

As per claim 27, Basu and Ambati and Woulfe teach:
 	 The method of claim 23, wherein the set of grouped sequence training data is grouped based on a categorization property. 
(Paragraph [0041])( Woulfe)


Claims 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu and Ambati in view of Volodarskiy et al (hereinafter Volodarskiy) US Publication No. 20200175354.

As per claim 24, Basu and Ambati do not explicitly teach further include at least one of training time components, inference time components or expert penalty components, however in analogous art of data management, Volodarskiy teaches:
  	further include at least one of training time components, inference time components or expert penalty components.
(Paragraphs [0008], [0049])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Basu and Ambati and Volodarskiy by incorporating the teaching of Volodarskiy into the method of Basu and Ambati. One having ordinary skill in the art would have found it motivated to use the content management of Volodarskiy into the system of Basu and Ambati for the purpose of improving data modeling process.

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/14/2022